WHEELER, District Judge.
These are anchovies packed in cylindrical tin boxes, of full, half, and quarter sizes. They have been assessed at the corresponding rates of full, half, and quarter sizes of the rectangular tin boxes of anchovies and sardines of paragraph 208 of the act of 1894. The capacity of the whole, half, and quarter rectangular boxes is of each, respectively, 70, 32x/2, and 20°/i« cubic inches; that of these round boxes, as understood, 02, 42, 30.06, and 13. Paragraph 208, after prescribing the specific duty on the anchovies and sardines in rectangular boxes of not more than the particular lengths, widths, and depths, in exact inches, half inches, quarter, and eighth inches, adds, “When imported in any other form, forty per centum ad valorem.” The form can refer only to that of the boxes, and these anchovies were imported in a distinctively “other form”; for these boxes do not have rectangular forms of any length or breadth, but have cylindrical forms, with only diameter's and depths. In La Manna v. U. S., 14 C. C. A. 381, 67 Fed. 233, “eighth” rectangular boxes, of the same general shape, and of about half'the size of “quarter” boxes, were held to be in “other form” than the quarter boxes, and to be dutiable at the ad valorem rate. Decision reversed.